Citation Nr: 1440961	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal cell carcinoma (claimed as a kidney condition).

3.  Entitlement to service connection for renal cell carcinoma (renal cancer), to include as due to in-service herbicide exposure and to include as due to the service-connected posttraumatic stress disorder (PTSD) with alcohol abuse in full remission.

4.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In June 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of:  (1) Entitlement to service connection for renal cell carcinoma, to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD with alcohol abuse in full remission; and, (2) Entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his June 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and from his representative that a withdrawal of the appeal pertaining to the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma is requested.

2.  In a June 1999 rating decision, the RO denied the claim of entitlement to service connection for renal cell carcinoma on the basis that it was not listed under the VA herbicide presumption and on the basis that it was not incurred during the Veteran's active military service.  The Veteran was informed of this decision in a letter dated that same month, and he did not appeal.

3.  Just prior to filing his claim to reopen in October 2008, the Veteran was diagnosed with renal cancer, status post nephrectomy with stage II chronic kidney disease, at the September 2008 VA Medical Center (VAMC) Agent Orange Registry examination.

4.  The Veteran is currently service-connected for PTSD.

5.  The Veteran served on land in Vietnam during the Vietnam War; thus, he is presumed to have been exposed to herbicides during his active military service.

6.  In December 2009, the Veteran's VA treating psychiatrist submitted a medical opinion linking the Veteran's current renal cancer to his in-service herbicide exposure and his service-connected PTSD.  The physician did not review the Veteran's claims file in providing the medical opinion.

7.  To date, a VA medical opinion has not been provided concerning the Veteran's currently diagnosed renal cell carcinoma, his presumed in-service herbicide exposure, and his service-connected PTSD.

8.  The aforementioned evidence is new and material and the evidence is sufficient to reopen the claim, since they trigger VA's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The June 1999 rating decision that denied the claim of entitlement to service connection for renal cell carcinoma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the June 1999 rating decision is new and material, and the claim for service connection for renal cell carcinoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal pertaining to the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma is dismissed.

The claim to reopen the issue of entitlement to service connection for renal cell carcinoma is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, the most recent VA treatment records in the claims file are dated in September 2013 from the San Diego, California, VAMC, to include the VA Community-Based Outpatient Clinic (CBOC) in Oceanside, California.  Upon remand, attempts must be made to obtain any recent and pertinent VA treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2013).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Veteran has current diagnoses related to his renal cell carcinoma and bilateral hearing loss.  Just prior to filing his claim to reopen in October 2008, the Veteran was diagnosed with renal cancer, status post nephrectomy with stage II chronic kidney disease, at the September 2008 VAMC Agent Orange Registry examination.  The Veteran was diagnosed with sensorineural bilateral hearing loss by the VAMC in October 2010.  However, the evidence of record does not establish if the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 (2013), as this information was not provided in his VA treatment records and as the testing performed at the prior VA examinations was invalid due to the Veteran's inconsistent responses.  Regarding in-service incurrences, the Veteran testified at his Board hearing that his bilateral hearing loss was incurred in service while putting out artillery fires as a Firefighter on a daily basis in the Republic of Vietnam (Vietnam).  He also testified that his renal cell carcinoma was due to his Agent Orange exposure while in Vietnam.  The Veteran's DD-214 Form documents that he served in the Republic of Vietnam as a Firefighter.  The Veteran is presumed to have been exposed to herbicides from his service in the Republic of Vietnam, which is confirmed by his personnel records.  Additionally, in December 2009, the Veteran's VA treating psychiatrist submitted a medical opinion linking the Veteran's current renal cancer to his presumed in-service herbicide exposure and his already service-connected PTSD.  The physician did not review the Veteran's claims file in providing the medical opinion.

There are no VA etiology examinations of record with respect to the Veteran's bilateral hearing loss and renal cell carcinoma claims.  As the medical and lay evidence supports current diagnoses and in-service incurrences, VA examinations are required to determine the nature and etiology of the bilateral hearing loss and renal cell carcinoma.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records from the VAMC in San Diego, California, to include the Oceanside CBOC, dated since September 2013.

If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his currently diagnosed renal cancer.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed renal cancer is related to his active military service, to include his presumed in-service herbicide exposure from his Vietnam service?

b) Is it at least as likely as not that the Veteran's renal cancer manifested to a compensable degree within one year of his military discharge in May 1970?
c) Is it at least as likely as not that the Veteran's currently diagnosed renal cancer was caused by his service-connected PTSD with alcohol abuse in full remission?  

d) Is at least as likely as not that the currently diagnosed renal cancer was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD with alcohol abuse in full remission?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3.  Schedule the Veteran for a VA audiological examination to ascertain the nature and etiology of his currently diagnosed sensorineural bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

a) State whether the Veteran currently has bilateral hearing loss under 38 C.F.R. § 3.385.

b) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed sensorineural bilateral hearing loss is related to his active military service, to include his duties as a Firefighter in Vietnam?

c) Is it at least as likely as not that the Veteran's currently diagnosed sensorineural bilateral hearing loss manifested to a compensable degree within one year of his military discharge in May 1970?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


